NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
GUILLERMO MOJA.RRO,
Petiti0ner,
V. _
MERIT SYSTEMS PROTECTION BOARD,
Resp0ndent,
and __
UNITED STATES POSTAL SERVIC__E,
Intervenor.
2011-3079
Petiti0n for review of the Merit Systems Protection
Board in case no. SFO752090694-I-1.
ON MOTION
ORDER
Upon consideration of the motions to reform the offi-
cial caption to designate the Merit Systems Pr0tection
B0ard as the respondent and to permit the United States
Posta1 Service to interVene,
IT ls 0RDERED THA'1‘:

MOJARRO V. MSPB
2
(1) The motions are granted The revised official cap-
tion is reflected ab0ve.
(2) The Postal Service's and the Board’s briefs are
due within 40 days of the date of filing of this order.
FoR THE CoURT
APR 2 1 2011
ccc Guillermo Mojarro
S
Christopher L. Krafchek, Esq.
Michael Carney, Esq.
20
lsi J an Horbaly
Date J an Horbaly
Clerk
B.S. CDURT
'FHE FEDE
Wl
§9»i=
r-gin
915
”T
35
'-5
3
2
APR 2 1 2011
.|ANHORBALY
Cl.Ell(